Citation Nr: 0112722	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
November 1946 and from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1999, a statement of the case was issued in May 
2000, and a substantive appeal was received in June 2000.  
The veteran testified at an RO hearing in October 2000.   


FINDING OF FACT

A decrease in the veteran's visual acuity has been medically 
attributed to nonservice-connected cataracts and not to his 
service-connected bilateral pterygium.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for the veteran's service-connected bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.75 
to 4.84a, Diagnostic Code 6034 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for bilateral pterygium by 
rating decision in May 1993.  A noncompensable evaluation was 
assigned at that time.  By rating decision in May 1996, the 
RO increased the rating to 10 percent after a temporary total 
convalescent rating (due to surgery to remove a pterygium) 
expired in September 1994.  A request for an increased rating 
received in April 1999 was denied by the RO in a June 1999 
rating decision, and the present appeal ensued. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, the RO has issued various letters to the 
veteran identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in May 2000 and a supplemental statement of the case in 
January 2001 concerning the issue involved in this appeal.  
The RO afforded the appellant VA examinations to assess the 
severity of his bilateral pterygium, most recently in 
November 2000, and obtained various records of treatment at 
VA and private medical facilities, as identified by the 
veteran.  Under the circumstances, the Board finds that there 
has been substantial compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 and that no useful 
purpose would be served by delaying appellate review for 
additional action at the RO level. 

The RO has rated the disability under Diagnostic Codes 6009 
(for unhealed injury of the eyes) and 6034 (for pterygium).  
Under Diagnostic Code 6009, the disability is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating is 
assigned during active pathology.  38 C.F.R. § 4.84a.  Under 
Diagnostic Code 6034, pterygium is rated for loss of vision, 
if any.  38 C.F.R. § 4.84a.

A review of the private and VA medical evidence pertinent to 
the veteran's eyes and visual acuity shows that the veteran 
does suffer some loss of vision.  However, the clear 
preponderance of the evidence is against a finding that the 
loss of vision is due to the service-connected pterygium.  In 
a report of a December 1999 private eye examination, the 
examiner noted that bilateral pterygium were present, but 
that they were not obstructing the pupils.  In November 2000, 
a VA examiner reported an inactive pterygium on the right 
eye, but no pterygium on the left eye.  Corrected visual 
acuity in the right eye was reported to be 20/50 and 
corrected visual acuity in the left eye was reported to be 
20/25.  Non-organic constriction of 5 degrees in both eyes 
was also reported.  The examination diagnoses were:  status 
post excision pterygium both eyes, small inactive recurrence 
in the right eye is visually insignificant, and early 
bilateral cataracts.  The examiner commented that the slight 
decrease in vision was primarily due to cataracts.  

Based on the evidence, the Board is unable to find a basis 
for entitlement to an increase in the current 10 percent 
rating.  It appears clear that the veteran's loss of visual 
acuity has been attributed by medical professionals to his 
nonservice-connected cataracts rather than to the service-
connected pterygium.  Differentiation of pertinent 
symptomatology involves complex medical questions, and the 
Board must find that the opinions of the trained medical 
personnel are of considerable probative value.  While the 
veteran may sincerely believe that his service-connected 
disability warrants a higher rating, the totality of the 
evidence weighs against his claim.  Again, the evidence shows 
that nonservice-connected cataracts are responsible for the 
loss of visual acuity.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY  
	Member, Board of Veterans' Appeals



 

